Order entered October 7, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00626-CV

                   NEW 99 ENTERPRISES, INC., Appellant

                                         V.

                    MATHESON TRI-GAS, INC., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-07389

                                     ORDER

      Before the Court is appellant’s September 22, 2020 unopposed second

motion for an extension of time to file its brief on the merits. We GRANT the

motion and extend the time to October 22, 2020. We caution appellant that

further extension requests will be disfavored.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE